DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “winding device” and “laser welding device” in claim 9 
the “plurality of interconnection units” in claims 11-14
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-14 are objected to because of the following informalities:  
Claim 9 step a) recites “a stator core, an insulating cap, … a winding wire,” which should be “the stator core, the insulating cap, … the winding wire”
Claim 9 step c) recites “a stator pole” in lines 1 and 3, which should either be “one of the plurality of salient stator poles” or “each of the plurality of salient stator poles”
Claim 9 step f) recites “the interconnection units,” which is plural. Steps a), e) recites “interconnection unit,” which is singular. In view of claims 11-14, claim 9 step f) should recite singular “the interconnection unit” 
Claim 9 step g) recites “the cutting of the conductor loop,” which should be “a cutting of the conductor loop”
Claim 9 recites in step 1) and e) “a carrier unit and an interconnection unit or an interconnection unit with an integrated carrier unit and interconnection unit,” is not clear to which of the two objects are connected by the conditional statement “or.” Examiner suggests amending the claim to recite “a carrier unit and an interconnection unit or the interconnection structure (recited previously in the preamble) with the carrier unit and the interconnection unit integrated together”
Claim 11 recites “the first interconnection unit,” which should be “a first interconnection unit”
Claim 12 recites “the carrier means,” which should be “the carrier unit”
Claims 13 and 14 recites “a plurality of interconnection units,” which should be “the plurality of interconnection units”
Appropriate correction is required.

Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the specific limitation of “stripping winding wire regions of the conductor loop while holding in position and maintaining free accessibility by the projecting arm; … heating the contact fingers on both sides of the winding-wire receptacle before, after or during the cutting of the conductor loop by means of a laser beam until said contact fingers melt and the melted material internally connects with and welds to the winding wire” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Ahrens et al. (WO 2018/113854 A1) discloses a method of winding a winding wire on a stator, the method comprising winding the winding wire around stator teeth and also around wire guide elements to create a wire loop and connecting the wire loop to contact elements, but fails to teach stripping the wire loop while being held by the wire guide elements and cutting of the wire loop before, after or during the welding of the winding wire to the contact elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawing and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/           Examiner, Art Unit 2834          

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834